Citation Nr: 0213205	
Decision Date: 09/30/02    Archive Date: 10/03/02

DOCKET NO.  97-13 525A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from September 1984 to January 
1987.

Service connection is in effect for acne of the face, back 
and shoulders; and bilateral pes planus.

This appeal to the Board of Veterans Appeals (the Board) is 
from action taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, CA.

In July 2001, the Board remanded the case for development.  
The RO has completed that to the extent possible, and the 
case has been returned to the Board.



FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
her claim and the evidence necessary to substantiate her 
claim.

2.  The existence of an in-service stressor precipitating 
PTSD has not been corroborated by service records or other 
satisfactory evidence including credible, alternative 
sources.

3.  Medical experts opine that the veteran does not have a 
diagnosis of PTSD.



CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131, 1154, 5102, 5103 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  The new law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duty to assist 
claimants in the development of their claims.  First, the VA 
has a duty to notify the claimant and her representative, of 
any information and evidence needed to substantiate and 
complete a claim. 38 U.S.C.A. §§ 5102 and 5103 (West Supp. 
2002).  Second, the VA has a duty to assist the claimant in 
obtaining evidence necessary to substantiate the claim. 38 
U.S.C.A. § 5103A (West Supp. 2002).

The VA has promulgated revised regulations to implement these 
changes in the law. See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance the VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate her claim.  The Board 
concludes the discussions in the rating decisions, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the veteran informed 
her of the information and evidence needed to substantiate 
the claim and complied with the VA's notification 
requirements.  The RO also supplied the veteran with the 
applicable regulations in the SOC and SSOCs.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  To the extent that she provided guidance, all 
relevant evidence identified by the veteran was obtained and 
considered.  The claims file contains the veteran's service 
and post-service medical and personnel records.  The post-
service treatment records have also been obtained.

The veteran has been afforded disability evaluation 
examinations by the VA to assess the nature of her 
disabilities.  With regard to the adequacy of the 
examinations, the Board notes that the examination reports 
reflect that the examiners recorded the past medical history, 
noted the veteran's current complaints, conducted 
examinations, and offered appropriate assessments and 
diagnoses.  The RO has also made repeated efforts to verify 
the veteran's claimed stressors. 

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board is 
unaware of any additional evidence which exists but has not 
been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required.

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  

The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service. See 
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002).  If a 
chronic disease such as a psychosis is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2001).

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. 
App. 361, 367 (1998); Cohen v Brown, 10 Vet. App. 128, 138 
(1997).

The Board notes that the regulation pertaining to claims for 
service connection for PTSD was revised during the course of 
this appeal.  See 64 Fed. Reg. 32807-32808 (1999). Pursuant 
to Karnas v. Derwinski, 1 Vet. App. 308 (1991), where a law 
or regulation changes after the claim has been filed or 
reopened and before administrative or judicial review has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor was related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  VA is required to 
evaluate the supporting evidence in light of the places, 
types, and circumstances of service, as evidenced by service 
records, the official history of each organization in which 
the veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b); 
38 C.F.R. §§ 3.303(a), 3.304; see Hayes v. Brown, 5 Vet. App. 
60, 66 (1993).  

However, on June 18, 1999, and retroactive to March 7, 1997, 
that regulation was amended to read as follows: Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter, a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
consistent with the circumstances, conditions, and hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.

If the evidence establishes that the veteran was a prisoner-
of-war under the provisions of Sec. 3.1(y) of this part and 
the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions and hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f) 
(effective March 7, 1997).  

If the diagnosis of a mental disorder does not conform with 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) or is not supported by 
the findings on the examination report, the rating agency 
shall return the report to the examiner to substantiate the 
diagnosis.  38 C.F.R. § 4.125(a).

Where the claimed stressor is not related to combat, 
"credible supporting evidence" is required and "the 
appellant's testimony, by itself, cannot as a matter of law, 
establish the occurrence of a noncombat stressor."  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The 
requisite additional evidence may be obtained from sources 
other than the veteran's service records.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. 
Cir. 1997) (table).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
clarified the analysis to be followed in adjudicating a claim 
for service connection for PTSD.  The Court pointed out that 
the VA has adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
and 4.126. See 61 Fed. Reg. 52695-52702 (1996). Therefore, 
the Court took judicial notice of the effect of the shift in 
diagnostic criteria.  The major effect is that the criteria 
have changed from an objective ("would evoke ... in almost 
anyone") standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard.

The criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  
The question of whether a claimed stressor was severe enough 
to cause PTSD in a particular individual is now a clinical 
determination for the examining mental health professional.  
See Cohen, supra.

Nothing in Cohen, however, negates the need for a noncombat 
veteran to produce credible corroborating and supporting 
evidence of any claimed stressor used in supporting a 
diagnosis of PTSD.  Id.; Moreau v. Brown, 9 Vet. App. 389, 
395 (1996).  The corroboration may be by service records or 
other satisfactory evidence.  See Doran v. Brown, 6 Vet. App. 
283, 289 (1994). [In Doran, a veteran's service records had 
been lost due to fire; however, his account of in-service 
stressors was corroborated by statements from fellow 
servicemen.]

Particularly important to cases such as the one at hand, the 
Court has stressed the necessity of complete development of 
the evidence if a PTSD claim is based on an alleged personal 
assault.  See Patton v. West, 12 Vet. App. 272, 276 (1999).  
In Patton, the Court pointed out that there are special 
evidentiary development procedures for PTSD claims based on 
personal assault contained in VA ADJUDICATION PROCEDURE 
MANUAL M21-1, Part III, 5.14(c) (Feb. 20, 1996), and former 
MANUAL M21-1, Part III, 7.46(c)(2) (Oct. 11, 1995).

The general M21-1 provisions on PTSD claims in 5.14 require 
that in cases where available records do not provide 
objective or supportive evidence of the alleged in-service 
stressor, it is necessary to develop for this evidence.  
MANUAL M21-1, Part III, 5.14(b)(2).  As to personal-assault 
PTSD claims, more particularized requirements are established 
regarding the development of "alternative sources" of 
information as service records may be devoid of evidence 
because many victims of personal assault, especially sexual 
assault and domestic violence, do not file official reports 
either with military or civilian authorities.  MANUAL M21-1, 
Part III, 5.14(c). 

Further, the provisions of subparagraphs (7) and (8) indicate 
that "[b]ehavior changes that occurred at the time of the 
incident may indicate the occurrence of an in-service 
stressor", and that "secondary evidence may need 
interpretation by a clinician, especially if it involves 
behavior changes" and that "[e]vidence that documents such 
behavior changes may require interpretation in relationship 
to the medical diagnosis by a VA neuropsychiatric physician."  
When read together, the Court states that the subparagraphs 
show that in personal-assault cases the Secretary has 
undertaken a special obligation to assist a claimant in 
producing corroborating evidence of an in-service stressor.

Also in Patton, the Court qualified prior statements 
contained in other Court decisions indicating that "something 
more than medical nexus evidence is required to fulfill the 
requirement for 'credible supporting evidence'," and that 
"[a]n opinion by a mental health professional based on a 
post-service examination of the veteran cannot be used to 
establish the occurrence of the stressor."  The Court stated 
that these quoted categorical statements were made in the 
context of discussing PTSD diagnoses other than those arising 
from personal assault.  See Cohen, supra; Moreau v. Brown, 9 
Vet. App. 389 (1996).  To that extent, the Court found that 
the above categorical statements in Cohen and Moreau, and 
other cases where that may have been in accordance, are not 
operative. 

In addition, the Court noted that in two places MANUAL M21-1, 
Part III, 5.14, appeared improperly to require that the 
existence of an in-service stressor be shown by "the 
preponderance of the evidence."  The Court clearly stated 
that any such requirement would be inconsistent with the 
benefit of the doubt doctrine which is applicable where the 
evidence is in equipoise.  Patton, 12 Vet. App. at 280.


III. Background

Service records show no direct or collateral evidence of an 
assault of any kind.  Gynecological records show routine 
check-ups and testing, all of which were negative and did not 
reflect sexual assault.  

VA post-service clinical reports show that the veteran had 
nasal treatment in 1990.  In November 1990, she complained of 
having worsening stress urinary incontinence over several 
years.  She had had infections over the years but urinary 
testing had been reportedly negative.  In November 1990, she 
was noted on examination to have a cystocele and some pannus 
in her abdomen.  She underwent a culpocystourethropexy.  
There was no notation of residuals of sexual or other trauma 
in any of the associated clinical records.

On her initial claim for VA compensation filed in 1991, the 
veteran made no mention of inservice trauma or psychiatric 
problems.

On VA admission in January 1991, the veteran was seen for 
ongoing urinary stress incontinence.  It was noted that she 
had previously delivered twins and had had back pain for 
several years.  She had also had numerous urinary tract 
infections.  She underwent culpocystourethropexy and 
abdominal advancement flap procedures.  In her history, she 
made no mention of having been assaulted.

A VA hospital summary from March 1991 notes that the veteran 
exhibited a hypoplastic jaw and a deformed nose for which she 
underwent surgery.  The source for such deformities was not 
identified.

In January 1992, she was described as having asymmetry 
involving the middle and inferior nasal turbinate.  She did 
not reference having been assaulted or having experienced 
trauma to the nose or elsewhere in or since service.

On VA evaluation in February 1992, the veteran complained of 
vulvar irritation and abdominal pain.  She said she had born 
twins, one of whom died.  The diagnosis was desquamans 
dermatitis and various sources were suggested.  She made no 
reference to assault.  On other occasions during that month 
she was felt to have a yeast vaginitis for which treatment 
was given, and acne.

On neurological evaluation in March 1992, the veteran 
reported that she had had scoliosis since she was age 3 with 
associated back problems.  She also had periodic numbness 
into one or both legs.  She said she had injured her left 
wrist in October 1984 and now had poor grip therein with some 
numbness and tingling and constant pain.  She said 
notwithstanding prior surgery, she still had urinary 
incontinence.  The examiner described her as being somewhat 
paranoid when she described her experiences as an adopted 
child.  She also described some sort of "spells" although the 
examiner did not find an organic basis and felt that there 
was a possible psychosomatic overlay involved.

VA clinical report from August 1994 showed that the veteran 
had right arm pain and tingling in her fingers.  There were 
some fading bruises on her arm but no notation was made as to 
whether these were from trauma or some other cause.  Right 
carpal tunnel syndrome was diagnosed, in pertinent part. 

The veteran filed a VA Form 21-4138 in 1995 claiming that she 
had had PTSD since 1987 and service.  The RO requested that 
she document and/or provide alternative sources for alleged 
stressors, in detail.

VA clinical reports from April 1995 show X-ray evidence of 
prior, "old" trauma to the distal tibia above the ankle 
joint.  In June 1995, the veteran reported having sustained 
injuries to her ankle in 1986 and 1988 and said she had since 
turned the ankle again.

In October 1995, the veteran provided another VA Form 21-4138 
in which she reported that she was sexually harassed by 
several military enlisted men from 1985-1987 while a 
personnel records specialist at HQ, Army Garrison at the 
Presidio in San Francisco; that she was falsely accused by 
others; that she had been blackballed in service, and that 
the impact of this had followed her into the Reserves.  She 
detailed these incidents and said they had prevented her from 
getting a federal job until 1990, and from which she still 
had memories.  She alleged that she had been fingerprinted, 
and had even undergone mug-shots (was photographed) as a 
criminal, but that she was not one.  In 1988, as a civilian, 
she said she was again accused of various untruths, and this 
had employment impact as well, all of which continued in her 
memory 

In September 1995, the RO again requested that she provide 
more specific details so that the allegations of assault and 
similar treatment could be pursued via alternative sources.

The veteran's service personnel file was secured and filed in 
the claims folder, confirming that she was a personnel 
specialist, among other things, but not reflecting any trauma 
or incidents as identified above either directly or 
indirectly.

VA treatment records show that the veteran was seen on an 
ongoing basis for various care including for recurrent 
vaginitis and frequent vaginal irritation.  One notation in 
1994 was that she had a slightly strange (paranoid) affect 
with regard to why her children had been taken from her.  

Throughout 1994 visits she was noted to have legal 
difficulties and was said to be willing to go to counseling 
for a custody hearing.  There were other notations such as 
that she had ear pain which on occasion was diagnosed as 
otitis externa, but she alleged that the ear pain was due to 
a co-worker deliberately opening the window.  In early 1995, 
she was noted to have a list of prior experiences when she 
felt she had been treated unfairly, in and out of the 
military, and including involving her marriage and losing her 
kids.  She exhibited anxiety.

The RO endeavored on several occasions to obtain any CID 
records; it was reported that there were none available.  
Several copies of her personnel files were received and filed 
in the claims file.  

Private and VA facilities reported that no further records 
were available for the veteran.

The RO denied her claim for PTSD on several occasions noting 
that she had not provided additional identifying information 
relating to alleged stressors so that additional RO 
development could be undertaken.  Her representative noted 
that she had identified three separate incidents of having 
been sexually assaulted in service.  Further information was 
not provided by her in that regard.

Extensive documentation was received relating to problems the 
veteran had at work.

In May 1996, a statement was submitted for the file after 
examination by two psychiatric specialists.  It was noted 
that they had been requested to make a clinical assessment of 
the veteran's situation as it related to her VA employment.  
They concluded that she primarily suffered from a personality 
disorder which was manifest in the work environment, details 
of which were provided.  It was noted that attempts were 
being made to treat the chronic disorder with 
psychopharmacological approaches but that there had been no 
significant improvements.  It was concluded that she was 
unable to perform her assigned job duties; and that it was 
unlikely that she would be able to do such duties because for 
her to work satisfactorily within her needs would require 
almost complete autonomy and lack of supervision.

In July 1997, a report of VA psychiatric evaluation showed 
that the veteran had filed numerous complaints as to her 
treatment within and without the VA facility; that she was 
under great financial stress; that she was about to lose her 
hotel room; and that she had been evicted before on several 
occasions, etc.  After extensive examination and review of 
her records, the examiners concluded that under Axis I, the 
veteran had generalized anxiety disorder and delusional 
disorder, persecutory type and episodic alcohol abuse; Axis 
II was a personality disorder, cluster B with borderline and 
paranoid traits.  Her Global Assessment of Functioning (GAF) 
score was estimated to be 35.  

A psychological assessment was undertaken in July 1999 at 
which time the veteran reported a number of incidents in and 
since service.  The psychological examiner noted, in summary, 
that she had had a difficult childhood and that she alleged a 
series of sexual harassment incidents in service and 
Reserves.  She was said to have been referred to the VA 
facility for medication to manage her anxiety, homelessness 
and joblessness.  Diagnosis was generalized anxiety; PTSD was 
to be ruled out.  

Clinical reports from later in July 1999 show that the 
veteran was treated on an ongoing basis for residuals of a 
recent assault by her boyfriend with lacerations, abrasions, 
bruises, edema, etc., which had involved blows to her face 
and jaw.

Reports of care in 1999 and thereafter show that she has also 
been seen for various orthopedic complaints and reports of 
having fallen and injured her ankle, etc.  

In December 1999, diagnoses were shown as Axis I, of general 
anxiety disorder as well as depressive disorder, and Axis II, 
personality disorder (cluster, borderline and paranoid).

During such care, including in January 2000, the veteran 
reported that she was a victim of recent domestic violence at 
which time she had been thrown to the ground and again 
injured her ankle and feet.

Subsequent VA clinical reports show that the veteran 
continued to have problems with being evicted and in other 
settings.  She had provided various scenarios of how abuse 
and deprivation had taken place in the past and how she had 
developed her various behaviors including hoarding which was 
causing greater problems in her several serial residences. 

In October 2000, psychiatric evaluation again assessed a 
general anxiety or depressive disorder along with borderline 
personality and binge drinking.

In October 2001, she was reevaluated.  She was then living in 
another state because she needed to get away from her ex-
boyfriend who had just gotten out of jail.  The prospect of 
her being evicted from her then residence was discussed in 
detail.   


IV. Analysis

In essence, the veteran claims that she developed PTSD as a 
result of a sexual assault in service.  In this regard, and 
in order to be assured that all possible development had been 
undertaken, the case was remanded by the Board, and both 
before and since, the RO has undertaken extensive development 
of the available evidence.  The Board is satisfied that all 
evidence that is reasonably available is now in the file.  

From the outset, it should be noted that the Board is well 
aware of the special problems which may be faced in questions 
of proof involving alleged sexual assault cases.  In fact, 
these difficulties have been forthrightly addressed in 
relatively recent regulatory changes (cited above) which 
permit some variations from the norm of proof and encourage 
alternative manner and means of development of the evidence 
for PTSD which is claimed to have resulted from other such 
alleged stressors.  In this instance, the RO has endeavored 
diligently on repeated occasions to obtain additional 
evidence to corroborate and illuminate her stories.  

However, allegations of sexual assault are by their very 
nature, intensely personal.  As a result, they are acutely 
driven as a primary source of evidence, in such a case as 
this, by information which is solely possessed by the veteran 
herself.  In this case, the veteran has been repeatedly 
requested to provide such data so that further development 
might be undertaken.  To the minimal extent that she had 
identified incidents, the RO has undertaken to pursue and 
obtain collateral information to support her contentions.  
However, her cooperation in that regard has been sorely 
limited and no productive information has been forthcoming in 
or outside service records.  And other than saying that she 
was assaulted on three occasions in service, she has not 
provided additional information which might assist in the 
development of collateral evidence to support that 
contention.  

It is noted that because of the special nature of cases such 
as this, the regulations provide a variety of alternative 
sources which may be used to be corroborative of an alleged 
stressor.  But since the veteran has not provided adequate 
resources, these alternatives could not be appropriately and 
adequately pursued by the RO.  

In sum, the total absence of service evidence, of official or 
unofficial nature, provides utterly no credible support for 
the alleged stressors.  That is not to say that she did or 
did not have problems in service, but merely that the 
evidence does not support that argument.  In any event, the 
mere presence of stressors is not sufficient, in and of 
itself, if the stressors cannot be connected in a causal 
manner to a diagnosis of PTSD, and if the other criteria set 
forth above are not met.

Parenthetically, there is also a recent clear pattern that 
the veteran has had any number of incidents since service, 
some of which apparently involve assaults on her by one or 
another persons, all of which are unrelated to service.  She 
has also experienced, by her own admission, a litany of 
nonassaultive-type problems in and outside employment which 
seem to have somewhat escalated in recent years.  The Board 
is not unsympathetic to her apparent widespread difficulties, 
whether they are or are not caused by herself or others.  But 
while the Board need not address the cause and effect 
relationship between her current or more recent difficulties 
in her work and social environments, it must be noted that 
these may be as stress-causative as any alleged inservice 
factor absent proof to the contrary.

However, in this case, there is a much more pivotal problem 
which cannot be overcome and resolved to her satisfaction, 
and that is the lack of a PTSD diagnosis.  Given that the 
veteran has had ongoing manifestations of some sort of mental 
health problems, exhaustive psychiatric evaluations have 
taken place over the years since separation from service.  
Throughout, the diagnosis most prevalent has been personality 
disorder although there have been elements of depression and 
anxiety.  Virtually the only person to suggest that the 
veteran has PTSD is the veteran.  One psychologist suggested 
that PTSD might be an alternative diagnosis based on the 
veteran's allegations of inservice sexual harassment or 
assault, but subsequent evaluation by mental health 
physicians definitely and unequivocally negated that 
hypothesis.

In Cohen v. Brown, op. cit., the Court clarified the analysis 
to be followed in adjudicating a claim for service connection 
for PTSD.  As noted above, the DSM-IV, in amending 38 C.F.R. 
§§ 4.125 and 4.126, clearly requires that for the purposes of 
establishing service connection for PTSD, there must be an 
unequivocal current diagnosis of PTSD, and proceeds to set 
forth the detailed criteria for such a diagnosis.  The 
veteran does not fulfill that criteria and she does not have 
a current diagnosis of PTSD.  

Similarly, the Court held in Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) that a service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  Absent that diagnosis 
in this case, accordingly, the Board concludes that PTSD was 
not incurred in or aggravated by service.



ORDER

Service connection for PTSD is denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

